Title: To Thomas Jefferson from Henry Remsen, 25 November 1823
From: Remsen, Henry
To: Jefferson, Thomas


Dear Sir
New York
November 25th 1823
I received your favor of October 26th about two weeks since by Govr Randolph, and was happy to learn that your health was good, and had been so generally, and that you had not forgotten me—circumstances which I beg leave to assure you were most gratifying to me.—When I left my situation in your Office, Sir, and returned here to reside, which became necessary in consequence of the death of my father, who left a large family of children to attend to, I was induced to enter into a Bank, and have continued in that business ever since. The income has given me a comfortable living; but—the duty has been so confining, that I have had no time to leave the City, except on two or three occasions on business of the Bank. About sixteen years ago I became a married man, and have been the father of seven children; but two of them have died, one of them very recently, a healthy & promising girl, nearly seven years old, of the measles.—I endeavored to aid Govr Randolph in obtaining the sum he wanted on loan, the sale of his estate here being out of the question, as it would not sell, probably, for more than half it’s value, unless to a person who meant to reside in Virginia, and in that part of it where his estate lies, and had the means to pay for it. I applied to a number of our capitalists, particularly those who had loaned monies in Virginia, but did not find one of them inclined to lend. Finally I prevailed on Mr Coster, one of the Directors of the Manhattan Company, to agree to lend the Governor $5000, by proposing to lend him the same sum, which it was in my power to do out of trust-money in my hands; and the $10.000 will be in readiness to be paid to him, as soon as the security he has proposed to give shall be received & examined. The Governor returned by water yesterday, and will very shortly write to me, and send the necessary papers to be submitted to Mr Coster.—I suggested the probability to Gov. Randolph of his selling his estate better in Philadelphia than here, and that he should advertise it. Real estate in this state sells very low. There is too much of it in the market. The sales of lands by the United States have had the effect, I think, of reducing the value of lands generally, In this state it has certainly had that effect. I could have sold some lands belonging to my father’s estate, not very far from Utica, about sixteen years ago for two dollars an acre, but it is not certain that I could now obtain for them one dollar. In time they will rise in value, but in the mean time we are paying taxes, and now & then an assessment for making roads, which altogether is very burthensome.—I have the Honor to be with great respect & consideration, Dear SirYour most obt ServtHenry Remsen